Citation Nr: 0722955	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-37 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection of a back condition.  

REPRESENTATION

Veteran represented by:	Michael Kelley, Esq.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
October 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In March 1998, the veteran filed a claim of entitlement to 
service connection for a back condition.  The claim was 
denied in a December 1998 rating decision.  The veteran was 
notified of that decision and of his appeal rights by letter 
from the RO dated December 31, 1998.  He did not appeal.

In March 2003, the veteran filed another claim of entitlement 
to service connection for a back condition.  The claim was 
denied by the September 2003 rating decision. The veteran 
duly perfected an appeal.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in September 2005.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  The veteran submitted additional 
medical evidence directly to the Board at the hearing.  He 
has waived review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2006).

In December 2005 the Board issued a decision which denied the 
claim.  The veteran appealed the Board's December 2005 
decision to the United States Court of Appeals for veterans 
Claims (the Court).  In a September 2006 Order, based upon a 
Joint Motion for Remand, the Court vacated the Board's 
December 2005 decision and remanded the case to the Board for 
readjudication consistent with the Joint Motion.  

In January 2007, the Board remanded this case in order to 
provide the veteran with amplified VCAA notice consistent 
with the directions from the Court.  As will be explained in 
detail below, the directions contained in the Board's January 
2007 remand have been accomplished to the extent practicable 
under the circumstances.  This matter has once again been 
returned to the Board.  


FINDINGS OF FACT

1.  An unappealed December 1998 rating decision denied the 
veteran's service-connection claim for a back disability.

2.  The evidence associated with the claims file subsequent 
to the RO's December 1998 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2006).

2.  New and material evidence has not been received following 
this decision, and the veteran's claim of entitlement to 
service connection for a back disability is not reopened. 38 
U.S.C.A. §§  5108; 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156  (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a back 
disability.  In the interest of clarity, the Board will 
initially discuss certain preliminary matters. The Board will 
then address the pertinent law and regulations and their 
application to the facts and evidence.



Initial matters

Finality/new and material evidence 

As described in the Introduction above, the veteran's initial 
claim of entitlement to service connection for a back 
disability, which he contended was the result of an in-
service back injury sustained while moving a safe, was denied 
by the RO in an unappealed December 1998 rating decision.  In 
March 2003, the veteran filed a claim of entitlement to 
service connection for a back disability, with the same 
contention advanced, namely that he injured his back while 
moving a safe during his period of active duty.  The RO 
denied the claim in September 2003 without reference to the 
previous denial.

Although the RO adjudicated the claim on the merits, the 
Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

It is clear that the veteran is seeking exactly the same 
benefits as he did in 1998. That claim was denied, and he did 
not appeal.  In essence, the veteran's March 2003 application 
for VA benefits amounts to a request to reopen the 
previously-denied claim. 

The United States Court of Appeals for the Federal Circuit 
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Board finds, therefore, that the proper issue on appeal 
is whether new and material evidence has been received which 
is sufficient to reopen the claim of entitlement to service 
connection for a back disability, which was denied in 1998.  
There appears to be no dispute as to this, since the Joint 
Motion specifically called for notification of the veteran of 
the law concerning the submission of new and material 
evidence. 

The Joint Motion/Stegall compliance

As has been discussed in the Introduction above, the Court's 
September 2006 Order, based on the Joint Motion, vacated the 
Board's December 2005 decision which had denied the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for a back disability.  
	
The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1). A remand is meant to 
entail a critical examination of the justification for the 
decision." The Board's analysis has been undertaken with that 
obligation in mind.

However, the Board notes that neither the September 2006 
Joint Motion for Remand nor the Court's subsequent Order 
identified any flaw in the December 2005 decision other than 
inadequate notice regarding new and material evidence.  
Specifically, notice as contemplated by the Court in its 
holding in Kent v. Nicholson, 20 Vet.App. 1 (2006) [which was 
decided after the Board's December 2005 decision].  The Joint 
Motion indicated that the Board should ensure that the 
veteran received notice of the evidence and information 
necessary to reopen the previously denied claim as well as 
notice concerning the evidence required to establish 
entitlement to the underlying benefit sought.  Further, the 
joint motion indicated that Kent required that the veteran be 
informed of the bases for the denial in the final decision. 

Accordingly, in January 2007 the Board directed the Agency of 
Original Jurisdiction (AOJ) to send the veteran a letter 
providing him with the notice specified above and the 
opportunity to submit additional evidence.  

The AOJ's April 23, 2007 letter, with a copy to the veteran's 
attorney, provided notice that the veteran's claim had been 
previously denied due to a lack of evidence of medical nexus, 
to include continuity of symptomatology, between his current 
disability and his in-service back complaints.  See April 23, 
2007 letter, page 1.  The letter further informed the veteran 
that new and material evidence was "evidence submitted to VA 
for the first time" which must "relate to an unestablished 
fact necessary to substantiate [the] claim."  See April 23, 
2007 letter, page 1.  

Accordingly the Board finds that the AOJ's April 2007 letter 
complied with the terms of the Board's January 2007 remand.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Board notes that the copy of the April 2007 letter which 
was sent to the veteran has been returned as undeliverable.  
[A review of the file indicates that the veteran has long 
history of mental illness, , alcohol abuse, incarceration and 
homelessness.  See a report of QTC Medical Services dated 
December 8, 1998.]    

The veteran's attorney received his copy of the April 2007 
letter.  VA contacted the veteran's attorney on May 7, 2007 
to request undated contact information for the veteran.  The 
veteran's attorney advised VA that he would provide them with 
a new address for the veteran in the "next day or so".  See 
Department of Veterans Affairs Report of Contact, dated May 
7, 2007.  However, no additional information concerning the 
veteran's present whereabouts has been forthcoming from 
either the veteran or his attorney.  

The Board has determined that under these circumstances 
additional efforts to contact the veteran would be futile.  
The veteran's last known address was a transitional residence 
for homeless veterans.  See transcript of the September 2005 
hearing, page 4.  To the extent that the veteran not informed 
VA of his current location, it is well-established that it is 
the claimant's responsibility to keep VA advised of his 
whereabouts.  If he does not do so, "there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).    

Moreover, there are no due process concerns because the 
veteran's attorney has received appropriate notice as 
indicated by the Joint Motion.  The veteran's attorney has 
not elected to submit any additional evidence.  

Accordingly, the Board finds that VA has completed the 
actions contemplated by the Court to the extent practicable.   

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). 

The Board observes that its December 2005 decision contained 
a detailed discussion as to why the VCAA had been complied 
with (see the Board's December 30, 2005 decision, pages 5-8).  
This discussion is incorporated by reference herein, and it 
will not be repeated for the sake of brevity.  The Board in 
essence described how a July 2003 VCAA letter provided the 
veteran with appropriate notice under 38 U.S.C.A. § 5103 
(West 2002).  
 
The Joint Motion identified only one deficiency in VCAA 
notice to the veteran, that is with respect to notice 
concerning new and material evidence as contemplated by the 
Court in its decision in Kent [handed down after the December 
2005 decision].  As discussed in detail above, compliance 
with the Court's directives in Kent has now been 
accomplished.  The September 2006 Joint Motion did not 
identify any other VCAA deficiency with respect to VA's duty 
to notify or duty to assist.  
The Board believes that if any inadequacy had been present, 
this would have been brought to the Court's attention.  See 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].  For these 
reasons, the Board finds that the veteran has been accorded 
complete VCAA notice via the July 2003 and April 2007 
letters.   

The Board further notes that the most recent Court Order was 
issued after the Court's decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Joint Motion for Remand and the 
Court's Order do not contain any indication that the veteran 
did not receive appropriate notice as contemplated by the 
Court's decision in Dingess.   

Accordingly, the Board again finds that with the April 2007 
letter the veteran and his attorney have now received full 
and appropriate notice and assistance regarding the request 
to reopen the previously denied claim of entitlement to 
service connection of a back disability.  

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2006).  The veteran engaged the 
services of an attorney, was provided with ample opportunity 
to submit evidence and argument in support of his claim, and 
he presented testimony before the undersigned VLJ in 
September 2005.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post- 
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2006); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.   See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed are final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may only be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

The unappealed December 1998 RO rating decision which denied 
entitlement to service connection for a lumbar spine 
disability is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2006).  As explained above, the veteran's 
claim for service connection may be reopened if he submits 
new and material evidence.   See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2006).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted 
(i.e., after December 1998) evidence raises a reasonable 
possibility of substantiating the claim.  

As noted in the April 2007 letter to the veteran, at the time 
of the December 1998 RO rating decision a current disability 
and in-service incurrence of injury 
[i.e., elements (1) and (2)] had previously been established.  
The veteran's claim  was denied because of a lack of 
competent medical nexus evidence linking the veteran's back 
problems with his military service, which ended approximately 
15 years earlier.  In other words, the RO determined in 
December 1998 that element (3) had not been met.  
Accordingly, for additionally submitted evidence to be 
material it must relate to whether or not a relationship 
exists between the veteran's current back disability and his 
military service.

The evidence added to the record since the December 1998 
rating decision consists of VA treatment records dated from 
June 2000 to July 2003, an August 2003 examination report 
from Dr. S.F., treatment records from various private health 
care providers (including New England Baptist Hospital, Beth 
Israel Hospital, and Fenway Community Health Center), and the 
transcript of the September 2005 Board hearing. This evidence 
will be analyzed below.

The additionally-submitted medical evidence contains various 
diagnoses of a back disability, including degenerative disc 
disease of the lumbar and cervical spine.  The matter of a 
current back disability had been met in December 1998, 
however.  Therefore this evidence, although new, does not 
relate to a previously unestablished element which was the 
basis of the prior final denial.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].  Similarly, the matter of in-service 
injury had been established in December 1998.

With respect to the crucial element of medical nexus, the 
additionally received medical records do not serve to relate 
the veteran's current back disability to his period of active 
duty.  The additionally-submitted medical records therefore 
do not raise a reasonable possibility of substantiating the 
claim.

To the extent that the veteran himself continues to contend 
that his back disability is related to the in-service safe 
moving incident, such is duplicative of similar contentions 
raised in the past and is therefore not new.   See Reid v. 
Derwinski,
2 Vet. App. 312, 315 (1992).  Moreover, while the veteran is 
competent to present information as to his symptoms, as a 
layperson without medical training he is not competent to 
make a medical determination regarding the etiology of his 
current back condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Moreover, in Routen v. Brown, 10 Vet. App. 183, 
186 (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

In short, there is still no competent medical evidence that 
the veteran's current back disability is related to his 
military service or any incident thereof.  The evidence which 
has been presented since the December 1998 rating decision 
therefore does not pertain to the previously unestablished 
element of a claim of entitlement to service connection and 
also does not raise the reasonable possibility of 
substantiating the claim.  Accordingly is not new and 
material evidence.  
See 38 C.F.R. § 3.156 (2006).  The claim cannot be reopened.

For the reasons and bases expressed above, the Board finds 
that the veteran's attempt to reopen his claim of entitlement 
to service connection for a back disability is unsuccessful.  
The evidence submitted since the December 1998 rating 
decision not being new and material, the claim of service 
connection for a back disability is not reopened, and the 
benefit sought on appeal remains denied.

Additional comments

Under the VCAA, there is no duty on the part of VA to assist 
the veteran in the development of his claim in the absence of 
a reopened claim.  Although the Board is obviously familiar 
with the case of Charles v. Principi, 16 Vet. App. 370 (2002) 
[indeed, the undersigned VLJ referred to that case during the 
hearing] the Board views the law as not requiring VA to 
furnish a nexus opinion when, as here,  
a previously denied claim is not reopened.

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996). In 
particular, it is incumbent upon him to submit to VA 
competent medical nexus evidence.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disability is not reopened.  The benefit sought on appeal 
remains denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


